DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the term “the punch” in line 11, it is unclear if “the punch” if referring to “the lower punch”, “the upper punch”, or either one of “the upper punch and lower punch”.  In lines 7-9, the phrase “the lower press ram and/or the upper press ram includes a plurality of individual press rams which are disposed at intervals, each individual press ram having one end coupled to the pair of punches.”  It is unclear how ONE lower press ram or ONE upper press ram could include a plurality of rams.  Shouldn’t it be each the lower press ram unit or the upper press ram unit includes a plurality of rams?  It is also unclear if “the individual press ram” referring to the lower press ram, the upper press ram, or both, or each of the plurality of individual press rams.  Clarification and/or correction are needed. 
The term “vicinity” in claims 3 and 4 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Figures 2C, 3A-B show that the distances from the rams at the four vertexes 7a or at the rams at the peripheral edge as in Figs 3A-B to the center 7a and the to peripheral edge are not the same.  In fact, Figure 3B shows that the outer rams are positioned at about the same distances to the peripheral edge and the center ram.  It is unclear how close to the vertexes or to peripheral edge the rams have to be in order to be in the vicinity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choshi et al. (JP 2664129) in view of Wu (JP2015-223625).
Choshi et al. discloses a hot press, comprising a frame 2, a heating chamber 3  provided inside the frame 2, a pair of upper punch/plate and lower punch/plate 12, 18 provided in the heating chamber 3, a pair of upper ram 9, 10 and lower press ram 14, 15, 16 connected to the upper punch 12 and the lower punch 18, and a pressing/driving device 4 connected to the upper ram 9 and the lower ram 14 for moving the upper punch/plate 12 and the lower punch/plate 18 toward and away from each other for heat pressing and sintering material 30. 
Choshi et al. fails to disclose that each of the upper ram 9 and the lower ram 14 includes a plurality of individual press rams coupled to the upper and lower punches at one end.
Wu discloses a heat pressing machine, comprising upper pressing plate 25 and lower pressing plate 35, an upper support base plate 22 and a lower support plate 32, a plurality of individual rams 24, 34, each of the rams is connecting and supporting the pressing plates 25, 35 at one end and connecting to the support base plates 22, 32 at the other end.
It would have been obvious to one of ordinary skill in the art to replace a single upper ram and/or a single lower ram in Choshi et al. with a plurality of individual supporting rams in between the support plate/ram and the pressing plate/punch as taught by Wu, so that the compression force from the supporting plate can uniformly be distributed across the pressing surface when a large pressing plate is used in order to form a product having a uniform thickness.
Regarding claim 2, Wu further discloses that the upper supporting plate 22 coupling the plurality of individual supporting rams 24 and the main linear motion rod 16, which is connected to a motor 15 for driving the linear motion rod 16, the coupling/supporting plate 22, the plurality of supporting rams 24 and the pressing plate 25 toward and away from the lower pressing plate 35. 
Regarding claim 5, wherein Choshi et al. further includes a sealed container 19 with an inner wall of constituting the heating chamber 3 is lined with a heat insulating material 5, wherein the heating chamber 3 is provided with a heater 6 surrounding the upper and lower press punches 12, 18, wherein the sealed container 19 and the heat insulating material 5 having opening for inserting the upper and lower rams.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choshi et al. (JP 2664129) in view of Wu (JP2015-223625) as applied to claims 1-2 and 5 above, and further in view of Fukunaga et al. (JP 2012-35324).
Choshi et al. discloses a plurality of supporting rams acting on a pressing plate/punch as described above, but fails to disclose that the rams are disposed in the vertexes and at a center of the rear surface of the punch, or that the rams are disposed at a center and a plurality of equiangular positions around the center in the peripheral edge. 
Fukunaga et al. discloses a hot pressing apparatus, having upper and lower pressing plates 16, 50A-50E positioned in between upper and lower base plates 12, 26, 30, and a plurality of upper and lower rams 14, 28, 32, wherein the pressing plates 16, 50A-E and the base plates 12, 26, 30 can have different shape and different ram distributions in between those plates so that even when a large load is applied from the pressurizing means, the object is increased in size, or the thermal expansion of the hot platen 16 is large, uniform pressurization is transmitted through the support portion 14 to the forming object. 
It would have been obvious to one of ordinary skill in the art to modify the combination of Choshi et al. and Wu by selecting a pressing plate having a shape corresponding to the desired forming product, and by positioning the plurality of supporting rams in different patterns as taught by Fukunaga et al. so that when a large load is applied, uniform pressurization is transmitted through the support plate, and forming a product having a uniform thickness by strategically selecting a ram location pattern corresponding to the size and the shape of the pressing plate and the size and the shape of the forming product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743